DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed subject matters is Blair (10,281,887).  Blair discloses a HART multiplexer 110 is in communication with HART instruments 130-134. Each HART instrument communicates with the HART multiplexer 110 using the Highway Addressable Remote Transducer (HART) protocol. This protocol allows for a single analog signal to be carried over a two-wire loop. Each of links 140-144 may be a two-wire loop. The analog signal values are represented by the current flowing through the two-wire loop, which ranges from 4 to 20 mA. Digital communications may be superimposed on the analog signal, allowing for additional data to be exchanged between each HART instrument 130-134 and the HART multiplexer 110. More than one instrument may be added to each two-wire loop. In this configuration, which is known as “multidrop mode,” all communications for the additional instruments occur digitally, and each instrument on the two-wire loop is typically given a unique address. Examples of HART instruments may include sensors, transducers, or any other device that communicates using the HART protocol (See fig. 1).  However, none of cited prior arts of record, alone or in combination, discloses or suggests a data recording device comprising: a multichannel Highway Addressable Remote Transducer (HART) multiplexer, each respective channel of the multichannel HART multiplexer having coupling members for capacitive coupling to multiple HART field devices supplied via current loops; a HART modem downstream of the HART multiplexer; and a processor arranged downstream of the HART modem and between said HART modem and a field bus interface, said processor controlling HART communication of the data recording device; wherein a respective pulse discriminator connected at each respective channel which detects signal pulses induced by the loop current on the respective channel being interrupted and/or switched on and which are different from HART signals and upon detection of said signal pulses generates an interrupt signal for the processor; and wherein the processor is configured to, in response to an interrupt signal, terminate HART communication running on the respective channel and to generate a HART command for requesting an identification of a HART field device on the respective channel, as specified in independent claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648